Title: From Louisa Catherine Johnson Adams to John Adams, 12 May 1821
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					My Dear John
					Washington 12 May 1821
				
				It is now I suppose nearly a vacation time with you and you will take your flight to Quincy for a fortnight where you will no doubt enjoy yourself very much in the Society of your indulgent Grandfather and the family—Do tell me are there any hopes of Mrs. Clark’s forming a second connection—Beware of getting entangled in a quarrel with her during the vacation no matter from what cause or motive take the hint and act prudently You are not yet perfectly aware how dangerous Women become when they chuse and how very difficult it is for a very young man to withstand their allurements—It requires neither extraordinary beauty or superior attraction to act upon the senses and I sorry to say there are many of my sex who address themselves alone to those passions which are the most easily excited and at your time of life the most difficult to controul—You will again say I am preaching but indeed I do not know how to write in any other style therefore you may lay my Letter on one side and not read it if you do not like it I shall not be offended at it—I believe I wrote George that Johnson had been to Baltimore as he has written to you on the subject you will have had all the intelligence first hand which will of course be more interesting than any thing from my pen which would not spring quite so warm from the heart more especially when speaking of the beautiful Fanny—We have resumed our Tuesdays quite on a social plan but I have not yet got the free use of our large room as the workmen are so indolent it is almost impossible to get them through with it—The House is very handsome and attracts (I am afraid) too much observation—You will scarcely know the Premises again when you return—Every thing else goes on much in the same style as usual—Mary is taking her music Lesson and the Mocking Bird accompanies so loud the noise is almost insupportable to who is suffering with the head ache and must therefore close a Letter which will probably be too long from your affectionate Mother
				
					L. C. Adams.
				
				
					We are much gratified to learn from several different quarters that you are very studious and have acquired a good reputation in your Class. Continue your endeavours my dear Boy and you will reap all the benefit hereafter of your present exertions—
				
			